 
Exhibit 10.1
 
[The Middleby Corporation Letterhead]


Selim A. Bassoul
Chairman, President and Chief Executive Officer
The Middleby Corporation
1400 Toastmaster Drive
Elgin, Illinois 60120


Re:       Employment Agreement Extension


Dear Selim


I am writing to confirm our understanding with you that the term of your
employment with The Middleby Corporation (the “Company”) and Middleby Marshall
Inc. (“MMI”) shall be extended for a one year period ending on March 1, 2013
and, in connection therewith, the terms and conditions of your employment
agreement with the Company and MMI dated as of December 23, 2004 and as amended
as of December 31, 2008 (the “Employment Agreement”) shall remain in full force
and effect, except that the term will expire on March 1, 2013.
 
By signing below, you agree that you wish to continue to be employed by the
Company under the terms and conditions of the Employment Agreement  for the
extended term ending on March 1, 2013.

 
Very truly yours,
 
 
THE MIDDLEBY CORPORATION
   
By:
  /s/ John R. Miller III      
John R. Miller III
Chairman, The Middleby Compensation Committee
 
   
MIDDLEBY MARSHALL INC.
   
By:
  /s/ John R. Miller III      
John R. Miller III
Chairman, The Middleby Compensation Committee
 



Accepted and agreed:




/s/ Selim A. Bassoul
 
2/28/2012
 
Selim A. Bassoul
 
DATE
 

 